McLAUGHLIN, Senior Judge,
dissenting:
I concur in the dissenting opinion, sharing Judge Lucas’ observations and result.
But, even if the majority is correct on the law regarding the status of an unloaded pistol under Article 128(b)(1), what is clear to me is that the language of MCM, Part IV, ¶54, reflects the President’s decision, exercising his recognized powers under Article 36, UCMJ, 10 U.S.C.. § 836, to limit the punishment for assault with an unloaded pistol to confinement for 6 months, total forfeitures, and reduction to pay grade E-1, and a bad-conduct discharge. Even if this was done based on an incorrect interpretation of the substantive offense as passed by Congress, it is the President’s order and we need obey it until it changes. See United States v. Stanford, 37 M.J. 388, 391 (C.M.A.1993) (holding that appellate court decisions should not encourage deliberate or negligent disregard of presidential rule-making under Article 36, UCMJ).
Because of the wide disparity between what I believe to be the authorized punishment for the offenses of which the appellant was found guilty and the punishment the military judge thought was available, even if the judge was correct in the law, the judge erred in determining the maximum authorized punishment, and I would set aside the sentence and authorize a rehearing on sentence.